Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Referring to claims 1-22, the claims are indefinite due to their use of the same terms for multiple purposes rendering the claims difficult to follow.  For example, the terms “internal data”, “transfer data”, “error”, “data”, “period”, “error information”, “error correction enable signal”, and “input data” are utilized in different instances throughout the claims.  It is difficult to figure out what instances of a term are referring back to a previous use of the term or not creating antecedent basis issues throughout. Examples internal data generated by correcting an error of the transfer data…”  Claim 1 recites “an error included in transfer data” in lines 8 and 11 making it unclear what “an error of the transfer data” is referring to in claim 3.  Similarly, the term “internal data” in claim 3 is either a different instance of “internal data” or is referring to back to “internal data” of claim 1 in which case it should be “the internal data”.       Just about all the claims have at least one of the above quoted terms with a lack of clarity similar to the above examples given.
Throughout claims 1-22 the limitation "the case" is recited.  There is insufficient antecedent basis for this limitation in the claims.
Due to the number of 35 USC § 112, second paragraph rejections, the examiner has provided a number of examples of the claim deficiencies in the above rejection(s), however, the list of rejections may not be all inclusive.  Applicant should refer to these rejection(s) as examples of deficiencies and should make all the necessary corrections to eliminate the 35 USC § 112, second paragraph problems and place the claims in a proper format.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2021/0249097 A1 to Fujishiro et al (herein referred to as Fujishiro).
Referring to claim 1, Fujishiro discloses an electronic system comprising:      a controller configured to output a clock ([0017]), a command ([0019]), and an address ([0018]), and configured to receive and transmit data ([0020-0021]); and      a semiconductor device including an error calculation circuit, the semiconductor device configured to generate, by the error calculation circuit (Figure 1, ECC 120 & Figure 3, ECC 300):      a parity including information on an error included in transfer data generated from the data, in a write operation initiated by the command ([0012] & [0032-0033]); and      a syndrome including information on an error included in transfer data generated from internal data, in a read operation initiated by the command ([0012] & [0032-0033]).
Referring to claim 2
Referring to claim 3, Fujishiro discloses wherein the semiconductor device is configured to: store internal data generated by correcting an error of the transfer data by the parity in the write operation; and output, as the data, the transfer data generated by correcting an error of the internal data by the syndrome in the read operation ([0012] & [0032-0033]).
Allowable Subject Matter
Given the Examiner’s best attempted interpretation of the claims, claims 13-22 are objected to, but would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.     Claims 4-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.   An updated search will be performed in light of future amendments made to the claims to overcome the 112 rejections, but change the scope of and the interpretation of the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin Knapp whose telephone number is (571)270-3008. The examiner can normally be reached 8:00 am - 4:30 pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on (571) 272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Justin R. Knapp
Primary Examiner
Art Unit 2112